Citation Nr: 0907252	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a pulmonary/immune 
system disorder, claimed as secondary to herbicide exposure.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected peripheral neuropathy of the 
right lower extremity.

4.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 until July 1971.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

In October 2005 the Veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge. A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

At the time of the October 2005 hearing there were three 
issues on appeal: service connection for a lung disorder; an 
increased rating for the Veteran's service-connected right 
knee disability; and TDIU.  Since that time, the Veteran has 
filed numerous other claims, most of which have not reached 
appellate status.

However, in a March 2006 rating decision, the RO granted 
service connection for peripheral neuropathy of the right 
lower extremity and assigned a noncompensable disability 
rating therefor.  In July 2006, the Veteran filed a notice of 
disagreement (NOD) as to that issue.  That issue is now in 
appellate status. See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process].

In September 2007 the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in May 2008 by 
the VA Appeals Management Center (AMC), which continued the 
assigned 10 percent disability rating for the Veteran's right 
knee and denied entitlement to service connection for a 
pulmonary/immune disorder and TDIU.  The case is once again 
before the Board. 

Issues not on appeal

Also in the March 2006 rating decision, the RO: granted 
entitlement to service connection for diabetes mellitus and 
assigned an initial evaluation of 10 percent; granted 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity and assigned an initial 
evaluation of 10 percent; denied entitlement to service 
connection for hypertension, and; denied entitlement to 
service connection for peripheral neuropathy of the upper 
extremities.  To the Board's knowledge, the Veteran has not 
disagreed with any aspect of these determinations.  Those 
issues are therefore not in appellate status.

In August 2006, the Veteran submitted claims of entitlement 
to service connection for a low back condition, including 
claimed as secondary to his service-connected right knee 
disability; a bilateral hip condition, including claimed as 
secondary to his service-connected right knee disability; 
headaches; bilateral hearing loss and tinnitus.  In April 
2007, the Veteran submitted claims of entitlement to service 
connection for a left knee disability, claimed as secondary 
to his service-connected right knee disability; and 
entitlement to service connection for depression, including 
claimed as secondary to his service-connected right knee 
disability and/or service-connected diabetes mellitus.  These 
claims have yet to be adjudicated. They are referred to the 
RO for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.

As noted in the Introduction, the Board remanded this claim 
for additional development in September 2007.  In part, the 
Board requested that VBA issue the Veteran a statement of the 
case (SOC) that addressed the issue of entitlement to an 
increased disability rating for service-connected peripheral 
neuropathy of the right lower extremity.  The Board also 
requested VBA readjudicate the remaining three issues on 
appeal and provide the Veteran and his representative with a 
supplemental statement of the case (SSOC). 

The evidence of record indicates that a SOC and SSOC were 
prepared on May 22, 2008 in compliance with the Board's 
remand instructions.  However, a June 6, 2008 report of 
contact documents that the Veteran's address had changed and 
that the SSOC would have to be resent.  The record does not 
indicate that this was accomplished.  Furthermore, while not 
directly mentioned in the report of contact, the Board notes 
that the SOC requested by the Board was mailed on the same 
day as the SSOC appears to have been sent to the wrong 
address as well.  

According to the report of contact, the Veteran's current 
address is reflected in the Veterans Appeals Contact and 
Locator System (VACOLS).  

Accordingly, the case is REMANDED for the following action:

1.  VBA should send the May 22, 2008 SOC 
and SSOC to the Veteran's correct address 
as identified in VACOLS or the June 2008 
report of contact.  All efforts to provide 
the Veteran with these documents should be 
fully documented. 

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


